Title: John Wood to Thomas Jefferson, 2 February 1817
From: Wood, John
To: Jefferson, Thomas


          
            Dear Sir
            Richmond 2d February 1817
          
          From there being little prospect of the survey of the state of Virginia, being prosecuted farther than those contracts, which the Executive had entered into previous to the meeting of the Legislature; I have opened a seminary in this place, with the intention of completing the remainder of the rivers for which I had engaged during my vacation in summer. I would have resumed my establishment in Lynchburg, if I had not been informed that another teacher had settled in that town. I have thought proper to inform you of this circumstance; in case you might be inclined to send some of your young friends to my care, which would afford me much pleasure. Mr Baker of Cumberland told me he intended to write you on the subject of Mr Eppes son; whom he understood you had not engaged at any school for this year.
          
          Although I was much pleased with my excursion along James River; yet in a pecuniary point of view it would have been more to my benefit to have remained at Lynchburg. The expenses incurred by Boats, hands, Chain carriers &c nearly amounted to the compensation of two dollars per mile. I derived much advantage from your small sextant. It was the only instrument which I used for taking angles. The only defect of this instrument; is the want of a telescope, to observe distinctly those objects which are at a distance. I shall esteem it a favour of you to indulge me with the use of it; until I finish my survey in next August. If you thought Richmond not an improper situation for your Grandson Mr Eppes; it would give me real satisfaction to be his preceptor; as I have seen few boys of a more pleasing countenance than he possesses. Requesting my respects to Mr Jefferson Randolph—I have the honour to be
          your obedient and obliged Servant
          John Wood
        